UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-52176 SNAP INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Delaware 20-3191847 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 462 7th Avenue, 4th Floor, New York, NY 10018 (Address of principal executive offices) (Zip Code) (212) 594-5050 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo R As of November 14, 2011, the registrant had37,721,469 shares of common stock issued and outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and September 30, 2010 (Unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2011 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 28 Item 4. Controls and Procedures. 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 3. Defaults Upon Senior Securities. 29 Item 4. Removed and Reserved. 29 Item 5. Other Information. 29 Item 6. Exhibits. 29 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Snap Interactive, Inc. and Subsidiaries Condensed Consolidated Balance Sheets ASSETS September 30, 2011 December 31, 2010 (Unaudited) Current Assets Cash and cash equivalents $ $ Credit card holdback receivable Investments, net - Accounts receivable, net Accrued interest receivable - Prepaid expenses Total Current Assets Furniture, fixtures, equipment and intangible assets, net Other Assets Investments, net - Note receivable - Security deposits Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Deferred revenue Convertible notes payable - related party Accrued interest - related party Total Current Liabilities Commitments and Contingencies Stockholders' Equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized, 37,718,256 and 33,210,756 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Less: deferred compensation - ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Snap Interactive, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the ThreeMonthsEnded For the Nine MonthsEnded September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Revenue $ Costs and expenses Programming, hosting and technology expense Compensation expense Professional fees Advertising and marketing expense General and administrative Total Costs and Expenses (Loss) Income from Operations ) ) ) Other Income (Expense) Interest expense ) Other income - ) Interest income Total Other Income (Expense) (Loss) Income Before Provision For Income Taxes ) ) ) Provision for Income Taxes - Net (Loss) Income $ ) $ $ ) $ ) Net (Loss) Income Per Share- Basic ) ) ) Net (Loss) Income Per Share- Diluted ) ) ) Weighted average number of shares outstanding during the period - Basic Weighted average number of shares outstanding during the period - Diluted See accompanying notes to condensed consolidated financial statements. 4 Snap Interactive, Inc. and Subsidiaries Condensed Consolidated Statement of Changes in Stockholders' Equity For the Nine Months Ended September 30, 2011 (Unaudited) Preferred Stock Common Stock $0.001 Par Value $0.001 Par Value Additional Total paid-in Accumulated Deferred Stockholders' Amount Shares Amount capital Deficit Compensation Equity Balance, December 31, 2009 - - ) ) Deferred compensation realized - Stock options granted for services - Stock based compensation - Shares issued for services to third parties - - - ) Shares issued for services to employees - Net loss for the year ended December 31, 2010 - ) - ) Balance, December 31, 2010 - - ) ) Deferred compensation realized - Stock options granted for services - Stock based compensation - Shares issued for services to employees - - ) - - - Shares issued for services to third party - - 10 - - Shares and warrants issued for cash ($2.00/sh, less stock offering costs) - Shares issued in exchange for warrants ($2.50/sh, less stock offering costs) - - 38 - - Net loss for the nine months ended September 30, 2011 - ) - ) Balance, September 30, 2011 - $
